Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on May 24, 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 1 and 11, the recited “a first interval value” “a second interval value” is indefinite because one of ordinary skill in the art would not have known the metes and bounds of this limitation. Interval value could be offset or could be an address.
Claims 2-10, 12-20 are rejected based on dependency from claims 1 and 11. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 10, 11, 12, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. U.S. Patent Pub No. 2021/0042225 (hereinafter Lee) in view of Wong et. al. US Patent No. 2009/0276564 (hereinafter Wong).
Regarding Claim 1, Lee teaches a method for operating a data storage system, the data storage system comprising a first memory, a second memory, and a memory controller, the method comprising: the memory controller transmitting a first data segment stored in the first memory to the second memory according to an initial address (Fig.1, 2,16, Para7-9 "a memory controller migrating data chunks from a victim area in at least one memory die, among a plurality of memory dies, to a target area different from the victim area may include a buffer memory temporarily storing the data chunks read from the victim area, a target die information manager generating target die information on the plurality of memory dies, to which the data chunks are to be migrated respectively according to logical address counts of the data chunks" Para46-48, 56-58, 92-93, 159-163); the memory controller updating a stream number (Fig.7,8,13 Para106-108); when the stream number has not reached a target stream number: the memory controller transmitting a second data segment stored in the first memory to the second memory according to the succeeding address (Fig.13, 14, 15,17; Para9-11, 145-147 "The target die information manager 230 may generate target die information 603 on the basis of the logical address count corresponding to each of the memory dies represented by the candidate die information 602" Para152-155);
	However, Lee fails to clearly teach but Wong teaches the memory controller adding a first interval value to the initial address to generate a succeeding address (Fig.4A-C; 5; Para44-47 "The data are then shifted according to a specified shift amount determined by any suitable shift algorithm (including a fixed amount) at 236"); the memory controller adding a second interval value to the succeeding address to update the succeeding address (Fig.5;Para44-47); and the memory controller updating the stream number; and when the stream number has reached the target stream number: the memory controller setting the stream number to an initial value; the memory controller adding an offset value to the initial address to update the succeeding address to generate an updated succeeding address and to update the initial address; and the memory controller transmitting a third data segment stored in the first memory to the second memory according to the updated succeeding address (Fig.5; Para45-47 "determining that a threshold number of write operations has been reached by reference to a write counter; copying data from a specified one of the segments to a temporary storage location; shifting the starting and ending address of each segment by a specified address increment; moving data stored in each segment except the specified segment by the specified address increment such that all data in the memory device has been shifted by the specified increment except for the data in the specified one of the segments").
	Lee and Wong are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Lee, and incorporating the storing method, as taught by Wong.
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Wong (Para2-3).
Regarding claim 2, the combination of Lee and Wong teaches all the limitations of the base claims as outlined above.
	Further, Lee teaches the first data segment comprises a piece of data corresponding to a specific address in the first memory or a plurality of pieces of data corresponding to a plurality of continuous addresses in the first memory (Fig.2, Para69-70 "According to an interleaving scheme, input and output operations on memory dies coupled to a particular way may be sequentially performed, and internal operations of the respective memory dies may overlap for a period of Time" Para78-82).
Regarding claim 9, the combination of Lee and Wong teaches all the limitations of the base claims as outlined above.
	Further, Lee teaches when the stream number has reached a target stream number and a data transmission amount of the memory controller has reached a target value, terminating data transmission (Fig.1, 2,16, Para7-9,Para46-48, 56-58, 92-93, 159-163).
Regarding claim 10, the combination of Lee and Wong teaches all the limitations of the base claims as outlined above.
	Further, Wong teaches wherein the first interval value is different from the second interval value(Fig.4A-C; 5; Para44-47 "The data are then shifted according to a specified shift amount determined by any suitable shift algorithm (including a fixed amount) at 236").
Regarding claims 11, 12, 19, 20, the combination of Lee and Wong teaches these claims according to the reasoning set forth in claims 1, 2, 9, 10.
Allowable Subject Matter
Claims 3-8, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including at least  the limitations of : 
“wherein: the method for operating the data storage system transmits a plurality of data segments scattered at different address segments in the first memory to the second memory sequentially and cyclically; the initial address and the succeeding address are corresponding to addresses of the first memory; and the target stream number is a total number of the plurality of address segments.”
“wherein: the method for operating the data storage system transmits a plurality of continuous data segments stored in the first memory to a plurality of scattered address segments in the second memory sequentially and cyclically; the initial address and the succeeding address are corresponding to addresses of the second memory; and the target stream number is a total number of the plurality of address segments.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aman et. Al, US 6,178,530 teaches determining write address by adding offset value to start address.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIMA MATIN/Primary Examiner, Art Unit 2135